Dear Auditor Montee:
This office received your letter of June 15, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Angela Basham (version 8) regarding a proposed constitutional amendment to Article X of the Missouri Constitution. The fiscal note summary that you submitted is as follows:
  Prohibiting the levy of property and sales taxes by local governments would eliminate or reduce funding for local governmental services, including public schools, transportation, safety, and health programs. State governmental services to the blind would be eliminated or reduced. The estimated cost to state and local governmental entities could exceed $8.5 billion annually.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  CHRIS KOSTER
  Attorney General *Page 1